People v Garcia (2015 NY Slip Op 02983)





People v Garcia


2015 NY Slip Op 02983


Decided on April 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
PETER B. SKELOS
THOMAS A. DICKERSON, JJ.


1999-00955
 (Ind. No. 636/98)

[*1]The People of the State of New York, respondent,
vDavid Garcia, appellant.


David Garcia, Stormville, N.Y., appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Sholom J. Twersky, and Maria Park of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 18, 2001 (People v Garcia, 284 AD2d 481), affirming a judgment of the Supreme Court, Kings County, rendered January 21, 1999.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., RIVERA, SKELOS and DICKERSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court